Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2019

                                      No. 04-19-00729-CV

Elsa PRADO, Individually and As Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                v.

                        UNION PACIFIC RAILROAD COMPANY,
                                     Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        From the limited record before us, it appears the reporter’s record is due on November
15, 2019. See TEX. R. APP. P. 35.1. On October 29, 2019, court reporter Richey Gentry filed a
notice of late record and advised this court that Appellants have not paid the fee to prepare the
reporter’s record.
        We ORDER Appellants to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellants are entitled to appeal without paying the reporter’s fee.
        If Appellants fail to respond within the time provided, Appellants must file a brief with
this court within THIRTY DAYS after the clerk’s record is filed, and the court will only
“consider and decide those issues or points [raised in Appellants’ brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellants timely comply with this order, the reporter’s record will be due THIRTY
DAYS after Appellants file written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court